                 Exhibit A




Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 1 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 2 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 3 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 4 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 5 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 6 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 7 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 8 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 9 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 10 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 11 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 12 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 13 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 14 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 15 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 16 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 17 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 18 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 19 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 20 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 21 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 22 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 23 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 24 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 25 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 26 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 27 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 28 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 29 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 30 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 31 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 32 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 33 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 34 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 35 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 36 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 37 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 38 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 39 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 40 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 41 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 42 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 43 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 44 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 45 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 46 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 47 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 48 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 49 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 50 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 51 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 52 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 53 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 54 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 55 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 56 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 57 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 58 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 59 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 60 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 61 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 62 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 63 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 64 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 65 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 66 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 67 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 68 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 69 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 70 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 71 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 72 of 73
Case 1:20-cv-00180 Document 1-1 Filed 02/24/20 Page 73 of 73
